Appeal from order, Supreme Court, New York County (Jacqueline W. Silbermann, J., upon decision of Ira Gammerman, J.H.O.), entered on or about September 29, 2005, which, sua sponte, dismissed the complaint with prejudice, unanimously dismissed, with costs in favor of defendants-respondents.
*290No appeal as of right lies from a sua sponte order (Sholes v Meagher, 100 NY2d 333, 335 [2003]). If the matter is to he reviewed, plaintiff should move to vacate the sua sponte order (see CPLR 5701 [a] [3]) so as to create a suitable appellate record and afford counsel the opportunity to be heard on the issues (see Davidson v Regan Fund Mgt. Ltd., 15 AD3d 172 [2005]). Concur—Tom, J.P., Marlow, Nardelli, Gonzalez and Kavanagh, JJ.